ORDER
PER CURIAM.
Glenn Billingsley (Defendant) appeals from the judgment of conviction for two counts of fraudulent use of a credit device in violation of Section 570.130, RSMo 1994. The trial court found Defendant to be a persistent offender and sentenced him to two concurrent terms of eight years’ imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. Further, there is sufficient evidence from which a reasonable juror might find the defendant guilty beyond a reasonable doubt. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993). • An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting, forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).